         Case 1:19-cv-07962-BCM Document 20 Filed 09/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                       9/2/20
ARGONAUT INSURANCE COMPANY,
               Plaintiff,                             19-CV-7962 (BCM)
       -against-                                      ORDER
THIRTY-ONE GIFTS, LLC,
               Defendant.

BARBARA MOSES, United States Magistrate Judge.

       On June 2, 2020, the parties informed the Court that they anticipated a "global resolution

of claims in this case and in the underlying case within 30 days." (Dkt. No. 18.) On June 4, 2020,

the Court issued an order directing that, "[i]f the case has not been settled and dismissed by July

2, 2020, the parties are to seek a pre-motion conference before filing motions for summary

judgment." (Dkt. No. 19.) The case has not been dismissed. However, the parties did not request

a pre-motion conference and have not otherwise updated the Court as to the status of the

litigation. The parties shall do so, in the form of a joint letter, no later than September 11, 2020.


Dated: New York, New York
       September 2, 2020
                                               SO ORDERED.



                                               ________________________________
                                               BARBARA MOSES
                                               United States Magistrate Judge
